Campbell, J.,
delivered the opinion of the court.
Abram McPike, a citizen of Missouri, died, leaving real and personal property in this State. Letters of administration on his estate were granted in this State and in Missouri. Jacob Carroll, a citizen of Texas, and claiming to be a creditor of the decedent, instituted his action in the Circuit Court of Hinds Count}!-, to enforce this claim against H.’ C. McPike, the Mississippi administrator of the estate of said decedent. The Circuit Court denied the right of the plaintiff to maintain his action, because he was a citizen of Texas when his claim arose, and continued so to be; and the decedent was domiciled in Missouri, where administration of his estate had been granted, and therefore the plaintiff must sue in the courts of the domicile of the decedent. The correctness of this'view is the chief question in the case, now here on writ of error.
The general doctrine, as declared by Story, in Conflict of Laws, § 518, is, that an administration in any other country than that of the domicile of the deceased is treated as in its nature ancillary merely to that in the country of the domicile, because “ the final distribution of his effects among his heirs *577or distributees is to be decided by the law of his domicile.” This reason wholly fails in its application to this State, and the doctrine built on it is entirely subverted by our statute, declaring that personal property situated in this State shall descend and be distributed according to the laws of this State, notwithstanding the domicile of deceased may have been in another State. Code, § 1950. In this State administration of the effects here of a deceased person, no matter where his domicile was, is independent of all other administrations, and to be conducted in all respects as if the decedent had been a citizen of this State when he died. Debts 'are to be paid according to the assets, and any surplus is to be distributed here. All creditors, no matter where residing, nor wdiere the debts were contracted,' are entitled to prove their claims here, and proceed in our courts to enforce them, and to share in the assets here. There may be inconveniences, and sometimes hardships, resulting from this doctrine; but it plainly results from our sj'stem, as established by statutes, and we cannot shrink from declaring it, whatever may be the consequence. Whether, in case of payment of all debts proved against the estate here, an application to the proper Chancery Court by the administrator of the decedent in the State of his domicile, representing the necessity for the surplus of assets here to be used in the State of the domicile of the decedent for the payment of debts proved there, it would be proper to grant such application, and order the transmission of such surplus to the administration of the domicile, is a question not now presented or decided.
We have looked to the facts of the case, and think they should have been passed upon, and should now be submitted to a jury.
Judgment reversed, and cause remanded for a new trial.